DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowance 
Claims 1-20 are allowed over the prior art of record. 
Reasons for Allowance	 
The following is an examiner’s statement of reasons for allowance: prior art of record do not teach or suggest the following invention:
Regarding claims 1-8, 16, 17, the primary reason for allowance is the inclusion of particularly the limitations wherein the adjustment apparatus comprises nip rollers and a gripper, the controller is to control the gripper and/or the nip rollers to hold the print substrate still while the camera captures the image, and control the nip rollers to release the print substrate to allow the gripper to adjust the print substrate laterally based on the determined distance, and the predetermined location is a location on the gripper. This invention improves positioning of print substrate for printing by providing lateral adjustment of print substrate based on a camera image. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record. 
Regarding claims 9-13, 18, 19, the primary reason for allowance is the inclusion of particularly the limitations determining a distance of the location of the portion of the boundary from a reference location on a gripper of the printing device, the gripper to 
Regarding claims 14, 15, 20, the primary reason for allowance is the inclusion of particularly the limitation of detect, in the image, a reference location on a gripper in the printing device, the gripper to grip the print substrate; and determine a lateral adjustment, relative to a direction of transport of the print substrate, based on the determined location and the reference location, the lateral adjustment to relocate the print substrate to a target location using the gripper. This invention improves positioning of print substrate for printing by providing lateral adjustment of print substrate based on a camera image. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENOK D LEGESSE/Primary Examiner, Art Unit 2853